Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 2/9/2021 has been entered, considered, and an action on the merits follows.
Response to Arguments
Previous rejection of claims 1, 3 and 4 under 35 USC 112(b) have been withdrawn due to the amended claims.
Previous rejection of claims 1, 3 and 4 under 35 USC 103 have been withdrawn due to the applicant’s arguments and amended claims. The examiner agrees Saunders (US 5,209,099) does not disclose a “pressing means for applying the compressive force to the peripheral wall of the trunk element extending along the depth direction of the trunk element” because the applicant’s specification recites a special definition where “the depth direction of the trunk element 20a is defined by the extension direction of the peripheral wall of the trunk element 20a” (¶17, Lines 5-7). Saunders applies a compressive force, but in a direction perpendicular to the extension direction of the peripheral wall seen in Figs 16-17.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Mark Rawls on 3/22/2021.
The application has been amended as follows: 
In Claim 1, Line 29, delete “, before the finish ironing,”.
In Claim 1, Line 33, replace “the flange” with -- the flange portion --.
In Claim 1, Lines 33-34, delete “during the preliminary drawing as part of the preform or”.
Allowable Subject Matter
Claims 1, 3 and 4 are allowed.
Based on the applicant’s arguments and the examiner’s review of the office action (11/25/2020), the claimed subject matter is deemed to be allowable. Further explanation can be reviewed in applicant’s arguments (2/9/2021) on pg 6. The applicant cites a special definition from the original specification: “the depth direction of the trunk element 20a is defined by the extension direction of the peripheral wall of the trunk element 20a” (¶17, Lines 5-7). 
Therefore, given the claims read in light of the special definition of the depth direction of the trunk element, it is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “applying the compressive force to the peripheral wall of the trunk element extending along the 
Saunders (US 5,209,099) discloses a formed material manufacturing method, comprising manufacturing a formed material having a cylindrical trunk portion and a flange portion formed at an end of the trunk portion by performing multi-stage drawing. The multi-stage drawing includes: preliminary drawing that forms a preform having a trunk element, wherein the trunk element has a top wall and a peripheral wall; compression drawing that forms the trunk portion by drawing the trunk element while applying a compressive force along a depth direction of the trunk element, by using a forming die including a die having a push-in hole, a punch that is inserted into the trunk element and that pushes the trunk element into the push-in hole, and a pressing means for applying the compressive force.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention. There is no motivation to modify the prior art to obtain the claimed invention of “applying the compressive force to the peripheral wall of the trunk element extending along the depth direction of the trunk element” where the depth direction is defined as the extension direction of the peripheral wall, because the compressive force is already being applied to the top wall of the preform. To apply the compressive force to the peripheral wall in the extension direction of the peripheral wall would require hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW KRESSE/Examiner, Art Unit 3725